DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 11/03/2021, in response to claims 1-6, 9-11, 14-15, 20, 22-24, and 26 rejection from the non-final office action (09/16/2021), by amending claims 1, 14, and 22 and cancelling claims 10-11, 23-24 and 26 is entered and will be addressed below.
The examiner’s summary of interview is “The examiner considers Fig. 5B of ‘147 does read into the amendment”, contrary to Applicants’ summary that “agreed that the current art rejection should be withdrawn”. The examiner also notices Applicants fail to correct claim 22 as discussed during interview.
Claim Interpretations
The “An apparatus configured to remove a silicon oxide layer on a substrate” of claim 1, 14, 22 is an intended use of the apparatus. An apparatus that is capable of removing a silicon oxide layer on a substrate is considered read into the claim.
The previously added limitation “the process gas including NH3 and NF3“ of each independent claims 1, 14, 22, is also an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “increasing from the intermediate portion of the shower head towards from the intermediate portion of the shower head“, it is not clear what this means.
This portion of claim 22 will be examined inclusive “increasing from the intermediate portion of the shower head towards the edge portion of the shower head”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. (US 20160099147, hereafter ‘147), in view of Baek et al. (US 20150123541, hereafter ‘541) and Umotoy et al. (US 6079356, hereafter ‘356).
‘147 teaches some limitations of:
Claim 22: FIG. 3 presents a cross-sectional, schematic diagram of a chemical vapor deposition (CVD) chamber 300 … that may be used to deposit carbon-doped silicon oxides and other materials ([0030]), The capacitive electric field forms a bias which accelerates inductively formed plasma species toward the substrate to provide a more vertically oriented anisotropic filming of the substrate during deposition, and etching of the substrate during cleaning ([0032], last sentence, the claimed “An apparatus configured to remove a silicon oxide layer on a substrate including a central region and an edge region and an intermediate region therebetween“, is capable of etching the deposited silicon oxides in all regions, and “the apparatus comprising: a process chamber having a plasma processing space therein”);
The deposition chamber 300 has a chamber body 302 that defines separate processing regions 318, 320. Each processing region 318, 320 has a pedestal 328 for supporting a substrate (not shown) within the chamber 300 ([0031], the claimed “a substrate supporter in the process chamber, the substrate supporter configured to support the substrate”);
An RF (radio frequency) supply 325 provides a bias potential to the showerhead 342 to facilitate generation of a plasma between the showerhead and the pedestal 328 th sentence, the claimed “a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including, a first electrode configured to receive radio frequency (RF) power”), 
Each of the processing regions 318, 320 may also include a gas distribution assembly 308 disposed through a chamber lid 304 to deliver gases into the processing regions 318, 320. The gas distribution assembly 308 of each processing region normally includes a gas inlet passage 340 through manifold 348 which delivers gas from a gas distribution manifold 319 through a blocker plate 346 and then through a showerhead 342 ([0032], the claimed “a gas supplier including a port configured to supply a process gas to the plasma generation space of the plasma generator”), Derivatives include nitrogen-containing, fluorine-containing … a nitrogen-containing gas, such as ammonia ([0042], 2nd sentence, the claimed “the process gas including NH3 and NF3”, note the gas type is an intended use of the apparatus; and “a distribution assembly mounted to such that the distribution assembly is above the process chamber, the distribution assembly including, a blocker plate configured to diffuse the plasma supplied from the plasma generator, the blocker plate including a body”),
A gas flow profile may be modulated, for example, by altering the density of holes of blocker plate 346. Density of holes refers to the spacing between each of the holes in a particular region of blocker plate 346 ([0049], 4th sentence), As shown in FIG. 5B, the holes 520 in the outer region 524 are more closely spaced from one another relative to the spacing of the holes 520 in the inner region 522. Thus, the density of holes 520 of outer region 524 may be greater than the density of holes 520 of the inner region 522 nd sentence, Fig. 5B shows an intermediate region which has the lowest density of the three regions, see illustration below, the claimed “and having first through-holes therethrough having first through-holes therethrough within each of a central portion, an edge portion and an intermediate portion of the blocker plate therebetween, each of the central portion, the edge portion and the intermediate portion of the blocker plate being annular and including a plurality of through-holes therein with a density of the first through-holes in the blocker plate having a uniform distribution in at least the central portion and the edge portion, and the first through-holes in the blocker plate decreasing from the central portion of the blocker plate to the intermediate portion of the blocker plate and increasing from the intermediate portion of the blocker plate towards the edge portion of the blocker plate“);
in addition to blocker plate 346, the showerhead 342 may be configured to adjust a gas flow profile. FIG. 6 is a bottom view of the showerhead 342. As shown in FIG. 6, the inner region 622 is circular in shape and has a greater density of holes 620 ([0054]), Alternatively, the holes 620 in the outer region 624 may be more closely spaced from one another relative to the spacing of the holes 620 in the inner region 622. Thus, the density of holes 620 of outer region 624 may be greater than the density of holes 620 of the inner region 622 ([0057], therefore, the hole density distribution of showerhead 342 similar to Fig. 5B of the block plate 346, the claimed “and a shower head configured to diffuse the plasma jetted via the first through-holes of the blocker plate, the shower head having second through-holes therein“).



    PNG
    media_image1.png
    835
    825
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Central
portion)][AltContent: arrow][AltContent: textbox (edge
portion)][AltContent: arrow][AltContent: textbox (intermediate
portion, 
least hole
density)]











	‘147’s counter electrode is the pedestal 328, not an electrode above the showerhead. ‘147 is silent on the material of the blocker plate 346. ‘147 does not teach the limitations of:

(a distribution assembly mounted to) a lower surface of the second electrode (such that the distribution assembly is above the process chamber),
(22B) (the blocker plate including a body) formed of nickel and 
(22C) (a shower head configured to diffuse the plasma jetted via the first through-holes of the blocker plate, the shower head having second through-7Atty. Dkt. No. 2557-003018-USU.S. Application No. 16/450,059holes therein) within each of a central portion, an edge portion and an intermediate portion of the showerhead therebetween, each of the central portion, the edge portion and the intermediate portion of the shower head being annular and including a plurality of through-holes therein with a density of the second through-holes in the shower head having a uniform distribution in at least the central portion and the edge portion, and the second through-holes in the shower head decreasing from the central portion of the shower head to the intermediate portion of the shower head and increasing from the intermediate portion of the shower head towards from the intermediate portion of the shower head  such that the shower head is configured to jet the plasma to the plasma processing space via the second through-holes at a greater density towards the edge region and the central region of the substrate than the intermediate region of the substrate.  

insulation member therebetween (Fig. 1, [0021]), The second electrode 114 is connected to ground … The lid assembly 104 may also include one or more gas inlets 128 for providing a process gas sequentially via through holes 131 formed in the second electrode 114, through holes 133 formed in a blocker plate 132, … the process gas may include a plasma containing NF3 and He. If desired, a remote plasma containing the above chemicals may be introduced into the processing chamber 100 via a separate gas inlet (not shown) and to the gas distribution plate 134 ([0023]). Fig. 1 of ‘541 also shows the blocker plate 132 and the gas distribution plate 134 have the same hole distribution. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the pedestal counter as electrode with the plasma lid assembly 104 source with the first electrode 112, the grounded second electrode 114, the insulation member 118, as taught by ‘541, to the process chamber of ‘251 (the limitations of 22A) and to set the hole distribution of the showerhead 342 same as the blocker plate 346 as shown in Fig. 5B (the limitation of 

‘356 is an analogous art in the field of Plasma-enhanced chemical vapor deposition (PECVD) is an important and widely practice method of depositing films in advanced semiconductor integrated circuits (col. 1, lines 20-22). ‘356 teaches that The gas port 32 supplies the processing gas to an upper cavity 38 separated from the lower cavity 30 by a blocker plate 40, also having a large number of apertures 42 therethrough (col. 3, lines 2-5, i.e. through-holes), the perforated blocker plate 40 (FIG. 1) in back of the faceplate of the showerhead 24 should be formed of solid nickel for hot Ti deposition (col. 7, lines 61-63), for the purpose of uniform of deposition (col. 9, line 39).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted nickel, as taught by ‘356, as the blocker plate 132 of ‘541 (the limitation of 22B), for the purpose of uniform of deposition and for Ti deposition, as taught by ‘356 (col. 9, line 39 and col. 7, lines 61-63). Note ‘147 also teaches deposition (abstract) and ‘541 also teaches deposition (abstract).
Claims 1-6, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 20080144251, hereafter ‘251), in view of Fujii et al. (US 20090250855, hereafter ‘855), ‘541, and ‘147. Note ‘541 or ‘147 can also be applied as primary reference instead of ‘251.
‘251 teaches some limitations of:
Claim 1: semiconductor processing clamping systems ([0001]), etching ([0002], the claimed “An apparatus configured to remove a silicon oxide layer on a substrate including a central region, an edge region and an intermediate region therebetween, the apparatus comprising”, note the apparatus is capable of removing silicon oxide layer in all regions by feeding appropriate gases):
Electrostatic clamps or chucks (ESCs) are often utilized in the semiconductor industry for clamping workpieces or substrates during plasma-based or vacuum-based semiconductor processes such as ion implantation, etching, chemical vapor deposition (CVD), etc. ([0002]), Process chamber ([0006], the claimed “a process chamber having a plasma processing space therein”); 
Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is operable to substantially clamp a workpiece 102 thereto (illustrated in cross-section in FIG. 2) ([0025], the claimed “a substrate supporter in the process chamber, the substrate supporter configured to support the substrate, the substrate supporter including”),
wherein cooling gas (not shown) is allowed to leak into a volume 158 defined by the gap 130 between the workpiece 102 and the central disk 114, and the annulus 112, seal 159 between the peripheral region 122 of the surface 120 of the workpiece 102 and the ESC 100, wherein the cooling gas is generally maintained within the volume 158 defined by the annulus, the central disk 114, and workpiece ([0032], 3rd-4th sentences), The annulus 112 comprises a first layer 116 having a first surface 118 associated therewith, wherein the first surface is configured to generally contact the workpiece 102, illustrated in cross-section in FIG. 2 ([0026], 2nd sentence, see also Fig. 4, the claimed “a base”, and “and a seal band being an annular ring protruding from and surrounding the base”, note seal 159 and the first layer 116 protruding from the second layer 126).
Claim 14: semiconductor processing clamping systems ([0001]), etching ([0002], the claimed “An apparatus configured to remove a silicon oxide layer on a substrate including a central region, an edge region and an intermediate region therebetween, the apparatus comprising”, note the apparatus is capable of removing silicon oxide layer in all regions by feeding appropriate gases):
Electrostatic clamps or chucks (ESCs) are often utilized in the semiconductor industry for clamping workpieces or substrates during plasma-based or vacuum-based semiconductor processes such as ion implantation, etching, chemical vapor deposition (CVD), etc. ([0002]), Process chamber ([0006], the claimed “a process chamber having a plasma processing space therein”); 
Referring now to the figures, FIG. 1 illustrates an exploded perspective view of an exemplary electrostatic clamp 100, also referred to as an "ESC". The ESC 100 is 
wherein cooling gas (not shown) is allowed to leak into a volume 158 defined by the gap 130 between the workpiece 102 and the central disk 114, and the annulus 112, as illustrated in FIG. 4. The annulus 112 is thus operable to provide a substantial seal 159 between the peripheral region 122 of the surface 120 of the workpiece 102 and the ESC 100, wherein the cooling gas is generally maintained within the volume 158 defined by the annulus, the central disk 114, and workpiece ([0032], 3rd-4th sentences), The annulus 112 comprises a first layer 116 having a first surface 118 associated therewith, wherein the first surface is configured to generally contact the workpiece 102, illustrated in cross-section in FIG. 2 ([0026], 2nd sentence, see also Fig. 4, the claimed “a base” and “and a seal band being an annular ring protruding from and surrounding the base”, note seal 159 and the first layer 116 protruding from the second layer 126, and “a width of the annular ring in a radial direction thereof being constant” as shown in Figs. 2 and 4).

‘251 is silent on the lift pin and lift pin holes and on the plasma generator and reaction gas supply. ‘251 does not teach the other limitations of:

(a seal band being an annular ring protruding from and surrounding the base) such that the annular ring has an inner diameter less than the pitch circle diameter of the plurality of lift pin holes;
(1B) a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including,
a first electrode configured to receive radio frequency (RF) power,
a second electrode electrically grounded, and
an insulator between the first electrode and second electrode and configured to insulate the first electrode and the second electrode; 
(1C) a distribution assembly mounted to a lower surface of the second electrode such that the distribution assembly is above the process chamber, the distribution assembly including a blocker plate having first through-holes therein within each of a central portion, an edge portion and an intermediate portion therebetween, and a shower head having second through-holes therein within each of a central portion, an edge portion and an intermediate portion therebetween, each of the central portion,2Atty. Dkt. No. 2557-003018-US U.S. Application No. 16/450,059the edge portion and the intermediate portion being annular and including a plurality of through-holes therein with densities of the first through-holes in the blocker plate and having a uniform distribution in at least the central portion and the edge portion, and the first through-holes in the blocker plate and the second through holes in the shower head each decreasing from the central portion to the intermediate portion and increasing from the intermediate portion towards the edge portion thereof such that the distribution assembly is configured to diffuse the plasma supplied from the plasma generator, and to jet the plasma downwards towards the substrate held within the plasma processing space at a greater density towards the edge region and the central region of the substrate than the intermediate region of the substrate; and 
a gas supplier including a port configured to supply a process gas to the plasma generation space of the plasma generator, the process gas including NH3 and NF3.
Claim 9: wherein the body of the blocker plate comprises: a single material.
Claim 14: (14A) (a base) having a plurality of lift pin holes therein,
the plurality of lift pin holes extending into the seal band between an outer edge and an inner edge of the seal band, (a width of the annular ring in a radial direction thereof being constant) and greater than a diameter of each of the plurality of lift pin holes;
(14B) a plasma generator configured to generate plasma and having a plasma generation space, the plasma generator including,
a first electrode configured to receive radio frequency (RF) power,

an insulator between the first electrode and second electrode and configured to insulate the first electrode and the second electrode; 
(14C) a distribution assembly mounted to a lower surface of the second electrode such that the distribution assembly is above the process chamber, the distribution assembly including a blocker plate having first through-holes therein within each of a central portion, an edge portion and an intermediate portion of the blocker plate therebetween and a shower head having second through-holes therein within each of a central portion, an edge portion and an intermediate portion of the shower head therebetween, each of the central portion, the edge portion and the intermediate portion being annular and including a plurality of through-holes therein with densities of the first through-holes in the blocker plate and the second through-holes in the shower head having a uniform distribution in at least the central portion and the edge portion, and the first through-holes in the blocker plate and the second through holes in the shower head each decreasing from the central portion to the intermediate portion of respective ones of the block plate and the shower head and increasing from the intermediate portion towards the edge portion of respective ones of the block plate and the shower head such that the distribution assembly is configured to diffuse the plasma supplied from the plasma generator, and to jet the plasma 5Atty. Dkt. No. 2557-003018-US U.S. Application No. 16/450,059 downwards towards the substrate held within the plasma processing space at a greater density towards the edge region and the central region of the substrate than the intermediate region of the substrate; and 
3 and NF3.
Claim 15: further comprising: a plurality of lift pins configured to penetrate respective ones of the plurality of lift pin holes in the substrate supporter.

‘855 is an analogous art in the field of Stage For Substrate (title) a stage for a substrate on which is mounted a substrate such as a semiconductor wafer ([0002]), by electrostatic attraction ([0021], 2nd sentence), including plasma etching ([0024], 3rd sentence). In a plasma-enhanced chemical vapor deposition process (col. 1, lines 30-31) the metal electrode may be a mesh of molybdenum wires (abstract). ‘855 teaches that An annular flange portion 4 is formed on the top surface of the stage 1. The inner side of the flange portion 4 forms a concave portion 5 (Fig. 1, [0021], 4th sentence, i.e. flange is an annular seal band and the concave portion 5 is “a hollow center”), Through holes 8 of lift pins 7 are formed at positions that are further on the inner side in the diametrical direction than the positioning pins 6 on the top surface of the flange portion 4. In this connection, it is desirable to arrange the holes of the through holes 8 so that the holes are not located further on the outside than the substrate W when the substrate W is mounted on the flange portion 4, and also so that they are positioned as close as possible to the outer circumferential face of the substrate W ([0024]), for the purpose of transfer a substrate ([0010]).



‘541 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added plasma lid assembly 104 source with the first electrode 112, the grounded second electrode 114, the insulation member 118, the blocker plate 132, and the gas distribution plate 134, as taught by ‘541 (the limitations of 1B, 9, and 14B), to the process chamber of ‘251, for the purpose of selective etch of suppressing particle generation, as taught by ‘541 (title).

‘147 is an analogous art in the field of GAS FLOW PROFILE MODULATED CONTROL OF OVERLAY IN PLASMA CVD FILMS (title) including etching silicon oxide ([0005]). ‘147 teaches that Each of the processing regions 318, 320 may also include a gas distribution assembly 308 disposed through a chamber lid 304 to deliver gases into the processing regions 318, 320. The gas distribution assembly 308 of each processing region normally includes a gas inlet passage 340 through manifold 348 which delivers blocker plate 346 and then through a showerhead 342 ([0032]), A gas flow profile may be modulated, for example, by altering the density of holes of blocker plate 346. Density of holes refers to the spacing between each of the holes in a particular region of blocker plate 346 ([0049], 4th sentence), As shown in FIG. 5B, the holes 520 in the outer region 524 are more closely spaced from one another relative to the spacing of the holes 520 in the inner region 522. Thus, the density of holes 520 of outer region 524 may be greater than the density of holes 520 of the inner region 522 ([0051], 2nd sentence, see illustration above), blocker plate 346 may comprise additional regions (not shown) of varying density of holes 520 ([0053], last sentence), showerhead 342 may comprise additional regions (not shown) of varying density of holes 620 ([0059], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have incorporated the gas distribution assembly 308 including blocker plate 346 as shown in Fig. 5B (as illustrate above), and to have to set the hole distribution of the showerhead 342 same as the blocker plate 346 as shown in Fig. 5B, as taught by ‘541, (the limitations of 1C and 14C), for the purpose of gas flow profile modulation, as taught by ‘147 ([0049], 4th sentence). 

‘855 further teaches the limitations of:


‘251 further teaches the limitations of:
Claim 6: The one or more cooling channels 168, for example, are configured to route a cooling fluid (not shown) such as water, between the clamping plate 104 and the cooling plate 110 and/or through the cooling plate for cooling of the ESC 100 during semiconductor processing (Fig. 3, [0035], 2nd sentence, the claimed “wherein the substrate supporter further comprises: a pedestal temperature controller configured to adjust a temperature of the substrate loaded on the substrate supporter”, same as Applicants’ water temperature controller 117, [0029]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘251, ‘855, ‘541, and ‘147, as being applied to claim 14 rejection above, further in view of ‘356.
‘147 further teaches some limitations of:


The combination of ‘251, ‘855, ‘541, and ‘147 does not teach the limitations of:
Claim 20: (a body formed) of nickel.

‘356 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted nickel, as taught by ‘356, as the material of the blocker plate 346 of ‘147, for the purpose of uniform of deposition and for Ti deposition, as taught by ‘356 (col. 9, line 39 and col. 7, lines 61-63). Note ‘147 also teaches deposition (abstract) and ‘541 also teaches deposition (abstract).
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
In regarding to 112(d) rejection, see the middle of page 10, Applicants’ cancellation of claims 10-11 overcomes the rejection.
In regarding art rejection, Applicants argue that ‘147’s blocker plate and showerhead yet the “additional region” does not read into the newly added limitations, see page 12 to the top of page 13.
This argument is found not persuasive.
As discussed during the interview, Fig. 5B of ‘147 clearly shows the blocker plate 346 read into the newly added limitation. The showerhead having same hole distribution as the blocker plate was taught by ‘541. US 20150380220 is also cited for the showerhead having same hole distribution as the blocker plate (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150380220 is also cited for the showerhead having same hole distribution as the blocker plate (Fig. 1).

US 20160086807 is cited for capacitive remote plasma with showerhead electrodes 215 and 235 and insulator 230 in between (Fig. 2), using NF3 or NH3 (abstract) etching SiO2 (title, note these are intended use). US 20050205110 is cited for capacitive remote plasma with showerhead electrodes 240 and 235, insolators 242, 243 (Fig. 2A), blocker plater 233, and distribution plate 225 (Fig. 2A), using NF3 or NH3 ([0120]) removing native silicon oxide films ([0006]).

th sentence).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716